DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 05/09/2022 is acknowledged. The traversal is on the ground(s) that the teaching of the CNDs are non-obvious, because the art teaches that PEG based transformation is not suitable for plant transformation. This is not found persuasive, because breaking of unity does not require anything regarding plants, as Group II has not limitations having to do with plants..
The requirement is still deemed proper and is therefore made FINAL.
Claims 32-33 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/09/2022.

Claim Status
Claims 1-23, 27-30, and 32-33 are pending.
Claims 32-33 are withdrawn from consideration.
Claims 1-23 and 27-30 are examined on the merits.


Improper Inventorship
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The present application sets forth the incorrect inventorship, because Cara Doyle is not included in the inventorship. Her Master’s thesis discloses the same claimed subject matter. Pages 12-14 disclose the methods of synthesizing the same CNDs that are claimed as indicted in claim1 (Note Scheme 1 on p. 14 is particularly important). Pages 20-53 go on to disclose the use of the CNDs to genetically modify both wheat and Arabidopsis. There is an Author’s statement on page vi that includes the sentence, “Except where indicated by specific reference in the text, the work is the candidate's own work.” As such, it seems that Cara Doyle should be named as part of the inventive entity.   
Claims 1-23 and 27-30 are rejected under 35 U.S.C. 101 and 35 U.S.C. 115 for failing to set forth the correct inventorship for the reasons stated above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-14, 17-23 and 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samboju et al (US 8653327 B2), and further in view of Hill et al 2016 (Nanoscale 8: p. 18630-18634) and Chen et al 2015 (Acta Pharmacologica Sinica 36: p. 1349-1355).
	Samboju et al teach plant transformation methods using CdSe/ZnS quantum dots / nanodots that are functionalized with PEG (PEGylated) linked to DNA to be introduced into the plant genome. They teach transformation of Arabidopsis floral bud using a suspension of PEGylated nanodots (1-10nm in size, column 5) conjugated to a construct encode both a YFP marker and the PAT herbicide tolerance gene which is also a marker (Example 2). The teach that method can be used in crop plants including a maize (claim 6), and can be used to introduce a number of gain-of-function transgenes including for disease resistance (claim 20) and for production of protein having commercial value (columns 11-12). Note that the herbicide tolerant plants would have increased yield and growth rate under conditions of herbicide treatment. 
	Samboju et al do not teach that the nanodots are carbon nanodots. 
	Hill et al teach that carbon nanodots (CND) made from sugars are suitable for intracellular deliver and cheap to produce and that they are more suitable for intracellular delivery than CdSe/ZnS nanodots due to decreased toxicity (p. 18630). They further teach that the CND can be modified with lactose (Scheme 2, p. 18632) and that the surface of the CND can passivated through the use of TTDDA which has the same moiety claimed in instant claim 9 (p. 18631).    
	Chen et al teach that carbon nanodots which can be used for gene delivery can be PEGylated to decrease cytotoxicity in animal cells and that the carbon dots are ~5nm to ~12nm (See entire document and Figure 1). 
	At the time of filing, it would have been prima facie obvious to a person of ordinary skill in the art to modify the methods of Samboju et al by substituting CNDs as taught by Hill et al and Chen et al for the CdSe/ZnS nanodots of Samboju et al. A person of ordinary skill in the art would have been motivated to make such a substitution as Hill et al teach that carbon nanodots made from sugars are suitable for intracellular deliver and cheap to produce and that they are more suitable for intracellular delivery than CdSe/ZnS nanodots due to decreased toxicity. A person of ordinary skill in the art would have further been motivated to coat the CNDs with lactose (as taught by Hill et al) or with PEG (as taught by Chen et al) to further decrease the potential cytotoxicity of the nanoparticle. As such, a person of ordinary skill in the art would have been motivated to use the CNDs of either Hill et al or Chen et al in plant transformation methods of Samboju et al as they are likely less toxic to the cells to be transformed. AS such, claims 1-14, 17-23 and 27-30 is/are rejected as obvious.  

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samboju et al (US 8653327 B2), Hill et al 2016 (Nanoscale 8: p. 18630-18634), and Chen et al 2015 (Acta Pharmacologica Sinica 36: p. 1349-1355), and further in view of Cigan et al (US 2015/0082478 A1).
	The claims are drawn to the methods of claim 14 wherein the nucleic acids encode the CRISPR gene editing system.
	Samboju et al, Hill et al, and Chen et al collectively teach all the limitations of claim 14. They also teach that one class of enzymes introduced is a nuclease (column 13).
	Samboju et al, Hill et al, and Chen et al collectively do not teach the CRISPR gene editing system.
	Cigan et al teach the CRISPR/Cas9 system which can be used to modify the genome of plant cells and that DNA encoding the CRISPR/Cas9 system can be introduced into the cell via particles.
	At the time of filing, it would have been prima facie obvious to a person of ordinary skill in the art to use the method collectively taught by Samboju et al, Hill et al, and Chen et al to introduce the CRISPR/Cas9 system of Cigan et al to make a targeted modification in the plant cell genome. As the method taught by Samboju et al, Hill et al, and Chen et al could be used to introduce any DNA to plant cell. Accordingly, the claims are rejected as being obvious. 


Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R KEOGH whose telephone number is (571)272-2960.  The examiner can normally be reached on M-Th 7-4:30, half day on Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW R KEOGH/
Primary Examiner, Art Unit 1663